Mr. Justice Harker delivered the opinion of the court. This was an action of debt brought by the City of Carthage against appellee for an alleged violation of an ordinance of the- city prohibiting the selling of intoxicating liquor within the city. Appellee was the agent of the Adams Express Company at Carthage, and the alleged violation consisted of receiving packages “ C. O. D.,” delivering them to the consignees, collecting from them and remitting to the consignors. The case was tried by the court on an agreed state of facts, resulting in a finding and judgment for appellee. The case is identical, as to the facts, with the case of Robert Munsell v. The City of Carthage, opinion filed at this term of court. It was tried by a different judge, however, and a different result was reached. As the judgment harmonizes with the views expressed in the opinion already filed (which need not be here repeated), the same will be, affirmed. Mr. Presiding Justice Wright dissents,